Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAIL ACTION
Claims 21-33 is pending.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 
Action Summary
	Claim 21-33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn.
	Claim 21-33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,716,321 is maintained.
	Claims 21-33 are rejected on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 1-15 of U.S. Patent No. 9,474,743 is maintained.
	Claims 21-33 are rejected on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 1-21 of U.S. Patent No. 9,873,677 is maintained.

	Claims 21-33 are rejected on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 1-8 of U.S. Patent No. 10,285,980 is maintained.
	Claims 21-33 are rejected on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 1-13 of U. S. Patent No. 10,675,272 is maintained.

Response to Arguments
	
	Applicant’s arguments with respect to under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) have been considered but are moot.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
21-33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,716,321. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is drawn to treatment of a patient having cancer associated with a lack of expression of a gene resulting from a premature stop codon or nonsense mutation and the '321 patent disclose administering 3-[5-(2-fluoro-phenyl)-[1,2,4]oxadiazol-3-yl]-benzoic acid or a pharmaceutically acceptable salt in multiple doses for the treatment of muscular dystrophy associated with a premature stop codon in oral dose.  The difference between the instant application and the ’321 is the disease.  However, since both the instant application and the’321 patent both disclose the same composition and a disease associated with a premature stop codon possess significant overlapping scopes of invention because the subject possess the lack of expression of a gene resulting from a premature stop codon or nonsense mutation with a reasonable expectation of success.
Claim 21-33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 9,474,743. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is drawn to treatment of a patient having cancer associated with a lack of expression of a gene resulting from a premature stop codon or nonsense mutation and the '743 patent disclose administering 3-[5-(2-fluoro-phenyl)-[1,2,4]oxadiazol-3-yl]-benzoic acid or a pharmaceutically acceptable salt in multiple doses for the treatment of muscular dystrophy associated with a premature stop codon in oral dose.  The difference between the instant application and the ’743 is the disease.  However, since .
Claim 21-33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 9, 873,677. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is drawn to treatment of a patient having cancer associated with a lack of expression of a gene resulting from a premature stop codon or nonsense mutation and the '677 patent disclose administering 3-[5-(2-fluoro-phenyl)-[1,2,4]oxadiazol-3-yl]-benzoic acid or a pharmaceutically acceptable salt in multiple doses for the treatment of muscular dystrophy associated with a premature stop codon in oral dose.  The difference between the instant application and the ’677 is the disease.  However, since both the instant application and the’677 patent both disclose the same composition and a disease (e.g. aniridia) associated with a premature stop codon possess significant overlapping scopes of invention because the subject possess the lack of expression of a gene resulting from a premature stop codon or nonsense mutation with a reasonable expectation of success.

Claim 21-33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 10,348,863. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant .

Claim 21-33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 10,285,980. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is drawn to treatment of a patient having cancer associated with a lack of expression of a gene resulting from a premature stop codon or nonsense mutation and the '980 patent disclose administering 3-[5-(2-fluoro-phenyl)-[1,2,4]oxadiazol-3-yl]-benzoic acid or a pharmaceutically acceptable salt.  The difference between the instant application and the ’980 is the treatment of a disease.  However, since both the instant application and the’980 patent both disclose the same composition possess significant overlapping scopes of invention because the composition in both the instant application and ‘980 are the same with a reasonable expectation of success.
Claim 21-33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 10,675,272. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
Conclusion

Claims 21-33 is rejected.

No claims are allowed.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627